                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


RUSS McCULLOUGH, et al.,                       : NO. 3:15-cv-01074-VLB
                                               : LEAD CASE
                    Plaintiffs,                :
                                               :
             vs.                               :
                                               :
WORLD WRESTLING ENTERTAINMENT,                 :
INC.,                                          :
                                               :
                    Defendant.                 :


JOSEPH M. LAURINAITIS, et al.,                 : NO. 3:16-CV-01209-VLB
                                               : CONSOLIDATED CASE
                    Plaintiffs,                :
                                               :
             vs.                               :
                                               :
WORLD WRESTLING ENTERTAINMENT,                 :
INC., et al.,                                  :
                                               :
                    Defendants.                : May 13, 2019


                   MOTION TO SUPPLEMENT THE RECORD
           WITH THE AFFIDAVITS FILED IN CAMERA IN ACCORDANCE
               WITH THE COURT’S SEPTEMBER 29, 2017 ORDER

      Pursuant to Rule 10(e)(2) of the Federal Rules of Appellate Procedure,

World Wrestling Entertainment, Inc. (“WWE”) respectfully moves this Court to

supplement the record with, and grant WWE access to, the affidavits that were

filed in camera in accordance with the Court’s September 29, 2017 Order (the

“9/29/17 Order”).

      In its 9/29/17 Order, the Court stated its rationale for ordering the

Laurinaitis Plaintiffs’ counsel to file the affidavits as follows: “In order to assist


                                           1
Plaintiffs’ counsel to meet their heretofore unsatisfied pleading obligation — as

noted in the Court’s prior rulings — and to mitigate any potential further prejudice

to the Defendants, the Court . . . required the Wrestlers’ counsel to demonstrate

that they had conducted factual due diligence in preparation for filing an

amended complaint by submitting for in camera review affidavits signed and

sworn under penalty of perjury, setting forth the facts within each plaintiff’s or

[declaratory judgment] defendant’s personal knowledge that form the factual

basis of their claim and defenses.” (Doc. 383 at 2). After reviewing the affidavits

from each wrestler, the Court found that “Wrestlers’ counsel did not comply with

the [9/29/17] Order” and, as a result, among other things, sanctions were

warranted. (Id. at 3).

      The Laurinaitis Plaintiffs’ counsel, Konstantine Kyros and his law offices

(collectively, “Kyros”), have appealed the Court’s sanctions order in the

Laurinaitis case. In connection with this appeal, WWE determined that the

affidavits that Kyros filed ex parte on behalf of the Laurinaitis Plaintiffs and

Windham Defendants are not part of the record that was transmitted to the

Second Circuit. Because the Court considered and relied upon the affidavits in,

among other things, issuing the sanctions order in the Laurinaitis case against

Kyros, the affidavits should be made part of the record on appeal.

      In further support of this Motion, WWE states as follows:

Standard of Review

      1.     FRAP 10(e)(2) provides that “[i]f anything material to either party is

omitted from or misstated in the record by error or accident, the omission or



                                           2
misstatement may be corrected and a supplemental record may be certified and

forwarded (A) on stipulation of the parties; (B) by the district court before or after

the record has been forwarded; or (C) by the court of appeals.” The Second

Circuit has stated with regard to FRAP 10(e)(2) that “[i]n our view, parties should

generally seek relief initially from the district court.” U.S. v. Zichettello, 208 F.3d

72, 93 (2d Cir. 2000).

      2.     “The purpose of [FRAP 10(e)(2)] is to permit correction or

modification of the record transmitted to the Court of Appeals so that it

adequately reflects what was considered by this Court.” Rubin v. Brady, No. 89

CIV. 0157 (LMM), 1992 WL 350749, at *1 (S.D.N.Y. Nov. 17, 1992). Where “exhibits

were placed before the Court for its consideration and the Court in fact

considered at least some of them,” the exhibits “should be made part of the

record.” Libaire v. Kaplan, No. CIV.A.06-1500, 2010 WL 2301197, at *4 (E.D.N.Y.

Jun. 7, 2010).

Relevant Background

      3.     On September 29, 2017, the Court issued its Order Regarding WWE’s

Motion for Judgment on the Pleadings against the Windham Defendants and

WWE and Vincent K. McMahon’s Motions to Dismiss the Laurinaitis action on the

merits and as a sanction for Rule 11 violations. (See Doc. 362). Specifically, the

Court “reserve[d] judgment on these motions pending the filing of amended

pleadings consistent with this Order.” (Id. at 2).

      4.     As to the Laurinaitis Plaintiffs, the Court found that the Laurinaitis

First Amended Complaint “remains unnecessarily and extremely long, with an



                                           3
overwhelming number of irrelevant allegations. Parsing each of the Laurinaitis

Plaintiffs’ asserted claims to figure out exactly what claims might be legally and

factually supportable would be both a waste of judicial resources [and] . . . unduly

prejudicial to the WWE and McMahon, because the precise contours of the

Laurinaitis Plaintiffs’ claims are so amorphous that the WWE and McMahon

would be at a loss to determine how to defend against them.” (Id. at 20). Thus,

“the Court granted Plaintiffs one final opportunity to file a complaint that

complied with the Federal Rules of Civil Procedure, giving notice that failure to do

so would result in dismissal with prejudice and the imposition of sanctions.”

(Doc. 383 at 13).

      5.     As to the Windham Defendants, the Court noted that it had

thoroughly evaluated the issues in the consolidated cases and determined that

the claims of wrestlers who had stopped performing prior to 2005 were barred,

and that the Windham Defendants had not offered any indication that their claims

deviate from the claims previously asserted by others which had been dismissed.

(See Doc. 362 at 18-19).

      6.     Based on the Court’s findings, the 9/29/17 Order set forth two

directives: First, the Court ordered the “Windham Defendants and Laurinaitis

Plaintiffs [to] file amended pleadings which comply with Federal Rules of Civil

Procedure 8 and 9 and which set forth the factual basis of their claims . . . clearly

and concisely in separately numbered paragraphs.” (Id. at 20). Second, the

Court ordered each of the “Windham Defendants and Laurinaitis Plaintiffs [to]

submit for in camera review affidavits signed and sworn under penalty of perjury,



                                          4
setting forth facts within each plaintiff’s or DJ defendant’s personal knowledge

that form the factual basis of their claim or defense.” (Id. at 20).

      7.     With regard to the substance of the affidavits, the Court ordered the

Laurinaitis Plaintiffs and Windham Defendants to spell out in detail what specific

WWE employees or agents said or did that forms the basis of each and every one

of the claims or defenses in the wrestler’s pleading, including (a) when and where

such act occurred or such statement was made; (b) the identities of any and all

persons present at the time of the act or statement; and (c) all facts establishing

knowledge by WWE that wrestling caused any traumatic brain injuries, including

CTE. (Id. at 21). The Court also mandated that the affidavits include references to

the specific paragraphs of the complaint where the required information could be

found. (See Id.).

      8.     The Court concluded the 9/29/17 Order by directing that “[i]f the

Windham Defendants or Laurinaitis Plaintiffs fail to comply with the Court’s

order, . . . (1) WWE’s Motion for Judgment on the Pleadings will be GRANTED,

and declaratory judgment as to the fraudulent omission claim will be entered in

favor of WWE; (2) the Laurinaitis complaint will be dismissed with prejudice

pursuant to Federal Rule of Civil Procedure 41(b); and (3) pursuant to Rule

11(c)(3), the court will sua sponte revisit whether to award attorney’s fees as a

sanction on the Laurinaitis Plaintiffs’ counsel.” Id. at 22.

      9.     On November 3, 2017, the Laurinaitis Plaintiffs filed the Second

Amended Complaint in the Laurinaitis case and the Windham Defendants filed a

second amended answer in the Windham case. Kyros, as counsel for the



                                           5
Laurinaitis Plaintiffs and Windham Defendants, also submitted for in camera

review affidavits from each wrestler involved in those cases.

      10.   On September 17, 2018, the Court issued its Memorandum of

Decision granting Defendants’ motion to dismiss the Laurinaitis case and motion

for judgment on the pleadings in the Windham case, and granting in part

Defendants’ Motion for Sanctions in the Laurinaitis case. (See Doc. 383). Among

other things, the Court held that “The Wrestlers’ counsel also submitted for in

camera review affidavits from each Wrestler. After reviewing each of these

submissions, and for the reasons that follow, the Court finds that Wrestlers’

counsel did not comply with the [9/29/17] Order and that declaratory judgment,

dismissal and sanctions are warranted.” (Id. at 3). On the Motion for Sanctions,

the Court ordered Kyros and his law offices to pay all of the legal fees and costs

incurred in connection with Defendants’ Motions for Sanctions with respect to

both the Original and First Amended Complaints. (Id. at 38).

      11.   Kyros appealed the Court’s sanctions order in the Laurinaitis case to

the Second Circuit.

      12.   The affidavits that Kyros filed in camera on behalf of the Laurinaitis

Plaintiffs and Windham Defendants in accordance with the 9/29/17 Order were not

docketed and consequently are not part of the record on appeal.

      13.   The affidavits should be made part of the record because, as

described above, the Court considered and relied upon them in, among other

things, issuing the sanctions order in the Laurinaitis case against Kyros. See

Libaire, 2010 WL 2301197, at *4.



                                         6
      14.    In addition to being made part of the record, WWE requires access to

the affidavits to be able to fully and fairly brief Kyros’ appeal of the Court’s

sanctions order.

      15.    WWE requires the affidavits to be part of the record to support the

Court’s finding that the affidavits failed to comply with the 9/29/17 Order. (See

Doc. 383 at 3). Kyros has publicly released certain of the affidavits, in whole or in

part, when criticizing the Court’s rulings on his blog site at

http://wweconcussionlawsuitnews.com. Those affidavits do not come close to

complying with the 9/29/17 Order. WWE seeks to demonstrate that the balance of

the affidavits likewise fail to comply with the 9/29/17 Order.

      16.    Additionally, WWE believes that the affidavits will further support the

Court’s sanctions order against Kyros by, among other things, demonstrating

that (a) Kyros failed to comply with the 9/29/17 Order, despite the Court’s

repeated admonitions of Kyros throughout the consolidated proceedings and

specific warning in the 9/29/17 Order that failure to comply may result in the Court

sua sponte revisiting whether to award Rule 11 sanctions; and (b) Kyros never

had a factual basis for the allegations asserted in the complaints filed in the

Laurinaitis case.

      17.    WWE has repeatedly asked Kyros for his position on the relief

requested by this Motion; however, Kyros has refused to state his position.

Specifically, WWE’s counsel emailed Kyros on April 18, 2019, April 24, 2019, April

26, 2019, and April 30, 2019, inquiring as to his position on providing WWE with

access to the affidavits and making them part of the appellate record. In one non-



                                           7
response to such inquiries, Kyros refused to state his position but asked WWE

what it was proposing and if there was a draft motion that WWE wanted him to

review or consent to. Despite Kyros’ invitation for WWE to send him a draft

motion to review, WWE sent Kyros a draft of this Motion on May 8, 2019 and

asked for his position by the close of business on May 10, 2019, but Kyros has

failed to respond in any way.

      WHEREFORE, pursuant to FRAP 10(e)(2), WWE respectfully requests that

the Court (a) supplement the record with the affidavits that Kyros filed in camera

in accordance with the Court’s 9/29/17 Order; and (b) grant WWE access to such

affidavits. Because the affidavits were filed confidentially for the Court’s in

camera review, the affidavits should be docketed under seal to preserve such

confidentiality.

                                          DEFENDANT WORLD WRESTLING
                                          ENTERTAINMENT, INC.,


                                          By: _ /s/ Jerry S. McDevitt     _________
                                             Jerry S. McDevitt (pro hac vice)
                                             Curtis B. Krasik (pro hac vice)
                                             K&L GATES LLP
                                             K&L Gates Center
                                             210 Sixth Avenue
                                             Pittsburgh, PA 15222
                                             Phone: (412) 355-6500
                                             Fax: (412) 355-6501
                                             Email: jerry.mcdevitt@klgates.com
                                             Email: curtis.krasik@klgates.com

                                              Jonathan B. Tropp (ct11295)
                                              Jeffrey P. Mueller (ct27870)
                                              DAY PITNEY LLP
                                              242 Trumbull Street
                                              Hartford, CT 06103
                                              Phone: (860) 275-0100

                                          8
    Fax: (860) 275-0343
    Email: jbtropp@daypitney.com
    Email: jmueller@daypitney.com

    Its Attorneys.




9
                                   CERTIFICATION

       I hereby certify that on May 13, 2019 a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.

                                                    _/s/ Jeffrey P. Mueller__________




                                          10
